Citation Nr: 1715740	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1961 to March 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This case was last before the Board in October 2014, whereupon the issue of entitlement to TDIU was remanded to the RO for further development.  Following the issuance of an August 2016 supplemental statement of the case in which the RO continued the denial of TDIU and specifically declined to refer the Veteran's case for extraschedular consideration, the case was returned to the Board for its adjudication. 

In February 2010, the Veteran presented testimony during a travel board hearing at the RO before the undersigned.  A copy of the transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or, single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16(a)(1)-(5).  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

It is also the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In its July 2010 decision and remand, the Board explained that, pursuant to Rice v. Shinseki, entitlement to TDIU is an element of all appeals on an increased rating when reasonably raised by the record.  22 Vet. App. 447 (2009).  Accordingly, the Board found that the issue of TDIU was being considered as part of the Veteran's claim for an increased rating for left and right thumb disabilities as well as an increased rating for his left knee condition.  

The Veteran is currently service connected for a torn medial meniscus with degenerative changes of the left knee, rated as 10 percent disabling from February 15, 1977, 20 percent disabling from November 30, 2000, and 40 percent disabling from November 18, 2009, as well as right and left thumb conditions, separately rated as percent disabling from September 5, 2007.  The total combined evaluation of the Veteran's service connected disabilities is 40 percent from September 5, 2007 and 50 percent from November 18, 2007.  Therefore, the Veteran does not qualify for schedular consideration of TDIU under 38 C.F.R. § 4.16(a) during any period on appeal.  He may still be entitled to referral for consideration of an extraschedular grant of TDIU, however, if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  

Here, the evidence of record suggests that the Veteran is precluded from securing substantially gainful work by virtue of his service-connected disabilities.  On the February 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he was self-employed as a house painter from 1975 to 2007, and that he stopped pursuing work because of his service-connected disabilities.  Specifically, he stated that his bilateral thumb disabilities restricted his grip strength, causing him to drop his tools, and that his left knee condition impacted his mobility.  He indicated that he had no formal training, and that he only attained a grade school diploma, completing no years of high school education.  

In a February 2009 letter, a Dr. C.D., who was the Veteran's treating physician at the time, noted that the Veteran was complaining of increased symptoms of popping, swelling and a marked decrease in the range of motion in the left knee.  He stated that the Veteran was unable to work as a house painter secondary to worsening knee pain as well as continued chronic bilateral hand pain. 

During the February 2010 hearing the Veteran reported that his bilateral thumb conditions, which inhibited his ability to grip, as well as his left knee condition significantly impacted his ability to work.  Specifically, with regards to the bilateral thumb conditions, he stated that he could not hold a brush or carry a bucket of paint as he would often lose his grip and drop objects that he needed to be able to carry in order to complete painting projects.  He also exclaimed that his left knee would buckle when he carried heavier objects, which further inhibited his ability to paint.  

The Veteran was afforded a VA examination in April 2015 to evaluate the severity of his bilateral thumb conditions and his left knee condition.  With regards to the bilateral thumb conditions, the examiner found that the Veteran had normal range of motion of both hands, although there were visible signs that the Veteran experienced pain and tenderness in his thumbs while testing for range of motion.  The grip in each hand was evaluated as a 4 out of 5, but the examiner did not attribute this to a thumb condition in either hand, as grip strength is attributable to other muscles in the hand and arm, not the thumbs.  Radiological examinations of both hands showed degenerative arthritis in both hands.   Rather than comment on the functional impact of the thumb conditions, the examiner only stated that the Veteran reported that he could not grip anything.   The examiner did state that the Veteran did not give full effort with strength testing due to pain in the thumbs.  

As for the left knee condition, the Veteran reported during the April 2015 examination that he experienced flare-ups once or twice a day, with symptoms of pain and swelling lasting for up to two days at a time.  Range of motion testing for both knees was normal, while strength testing resulted in a rating of 4 out of 5 for each knee.  A radiological examination showed degenerative arthritis in both knees.  Again, the examiner again did not set forth an opinion regarding the functional impact of the left knee condition, and instead only reported that the Veteran stated that he could not kneel or squat and that this prevented him from doing the painting work that he used to do.  

Prior to adjudicating the TDIU claim following the April 2015 examination, the Veteran's claim file was provided to the April 2015 VA examiner in April 2016 for the purpose of setting forth an addendum opinion regarding the impact of the service-connected abilities on the Veteran's ability to secure substantially gainful employment.   After reviewing her prior bilateral thumb examination, the examiner opined that the bilateral thumb condition would not keep the Veteran from working, but specified that the Veteran's inability to grip with his hands made it unlikely that he could do manual labor.  She suggested that instead he could do sedentary work.  The examiner then clarified this opinion in another addendum dated in August 2016 in which she stated that due to pain with grip and general arthritis heavy manual labor would not be the best occupation for the Veteran.  The examiner reiterated that the Veteran could do sedentary employment.  

The April 2015 examiner was also asked to opine as to the functional impact of the left knee condition of the Veteran's ability to secure substantially gainful employment.  After reviewing her prior examination, the examiner stated that there was no reason that the Veteran would not be able to function in an occupational environment.  In support thereof, the examiner noted that the Veteran had normal range of motion in the left knee and that the left knee condition would not prevent the Veteran from painting.  

After consideration of the evidence, the Board finds that a referral for TDIU based on an extraschedular basis is warranted.  To begin, the Board notes the Veteran's limited educational background, having not completed any part of a high school education, as well as his self-reported occupational background consisting solely of manual labor.  Although the April 2015 VA examiner, in her April 2016 addendum opinion, found that the Veteran could do sedentary work, the examiner did not address the Veteran's limited educational background and occupational history as a painter.  Accordingly, the Board finds that the Veteran's service connected disabilities preclude substantially gainful employment commensurate with his educational and occupational background.  As the Board is prohibited from granting TDIU on an extraschedular basis in the first instance, remand is necessary for referral to the appropriate agency.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must refer the matter of entitlement to a TDIU on an extraschedular basis to the Director, Compensation Service for a determination as to whether the Veteran is entitled to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b).  All associated documentation must be added to the claims file.

2.  Thereafter, if the benefit sought on appeal remains denied, the AOJ should readjudicate the matter, issue the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

